                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DANEAL JUSMAN IRONS,

           Plaintiff,

v.                               Case No:   2:17-cv-561-FtM-29UAM

MIKE   CARROLL,     Secretary,
Florida     Department      of
Children     and     Families,
DONALD SAWYER, Florida Civil
Commitment              Center
Administrator,         REBECCA
JACKSON, Dr. Florida Civil
Commitment Center Clinical
Director, MELINDA MASTERS,
Assistant Clinical Director,
CHRIS    CATRON,      Security
Director,   RICK     MCCAULEY,
Clinician,      and     SERENA
WILLIAMS,     Clinical    Team
Leader,

           Defendants.


                                 ORDER

     This matter comes before the Court on Defendant's Motion to

Dismiss Secretary of the Department of Corrections, Mike Carroll,

Doc. #29), filed on July 23, 2018.       Plaintiff filed a Motion to

Suspend Defendant Carroll’s Motion to Dismiss (Doc. #40) on August

7, 2018.
                                I. Background

      Plaintiff is a civil detainee at the Florida Civil Commitment

Center (FCCC) located in Arcadia, Florida. 1             Plaintiff initiated

this case by filing a civil rights complaint (Doc. #1) pursuant to

42 U.S.C. § 1983.

      Plaintiff’s Complaint consists of grievances he made against

the   Defendants    in   the    case.        Plaintiff   makes   no     factual

allegations against Secretary Carroll other than to list him in

the style of the case, and as a defendant on page three.              Otherwise

Plaintiff states the he wrote a letter to DCF but does not state

he addressed the letter to Secretary Carroll.

                         II.    Standard of Review

      In deciding a Rule 12(b)(6) motion to dismiss, the Court

limits    its   consideration   to   well-pleaded    factual     allegations,

documents central to or referenced in the complaint, and matters




      1 The Florida legislature enacted the Sexually Violent
Predators Act, Florida Statute §§ 394.910-.913, by which a person
determined to be a sexually violent predator is required to be
housed in a secure facility “for control, care, and treatment until
such time as the person’s mental abnormality or personality
disorder has so changed that it is safe for the person to be at
large.” Fla. Stat. § 394.917(2). The Act was promulgated for the
dual purposes “of providing mental health treatment to sexually
violent   predators   and   protecting  the   public   from   these
individuals.”   Westerheide v. State, 831 So. 2d 93, 112 (Fla.
2002); Kansas v. Hendricks, 521 U.S. 346 (1997) (holding that the
Kansas Sexually Violent Predator Act did not establish criminal
proceedings, and involuntary confinement pursuant to the Act was
not punitive).



                                     - 2 -
judicially noticed. La Grasta v. First Union Sec., Inc., 358 F.3d

840, 845 (11th Cir. 2004). The Court must accept all factual

allegations in Plaintiff’s Complaint as true and take them in the

light most favorable to the plaintiff. Pielage v. McConnell, 516

F.3d     1282,   1284   (11th   Cir.    2008).      Conclusory        allegations,

however, are not entitled to a presumption of truth. Ashcroft v.

Iqbal, 556 U.S. 662 (2009) (discussing a 12(b)(6) dismissal); Marsh

v. Butler County, Ala., 268 F.3d 1014, 1036 n.16 (11th Cir. 2001).

        The Court employs the Twombly-Iqbal plausibility standard

when reviewing a complaint subject to a motion to dismiss. Randall

v. Scott, 610 F.3d 701, 708, fn. 2 (11th Cir. 2010). A claim is

plausible where the plaintiff alleges facts that “allow [] the

court to draw the reasonable inference that the defendant is liable

for     the   misconduct   alleged.”     Iqbal,    556   U.S.    at    662.     The

plausibility standard requires that a plaintiff allege sufficient

facts “to raise a reasonable expectation that discovery will reveal

evidence” that supports the plaintiff’s claim. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 556 (2007); Marsh, 268 F.3d at 1036 n.16.

Specifically, “[w]hile a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations . .

.   a    plaintiff’s    obligation     to   provide      the    grounds   of    his

entitle[ment] to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will    not   do.”   Id.   at   555   (citations   omitted).          Thus,    “the-



                                       - 3 -
defendant-unlawfully      harmed     me   accusation”    is    insufficient.

Ashcroft, 129 S. Ct. at 1949. “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.”

Id. The “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” See Twombly, 550 U.S. at 544.

And there is no longer a heightened pleading requirement. Randall,

610 F.3d at 701. Because Plaintiff is proceeding pro se, his

pleadings are held to a less stringent standard than pleadings

drafted by an attorney and will be liberally construed. Hughes v.

Lott, 350 F.3d 1157, 1160 (11th Cir. 2003) (citing Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                             III. Discussion

     Plaintiff makes no specific allegations against Secretary

Carroll in his Complaint.        In his Response to the Motion to Dismiss

(Doc.   #40),   Plaintiff    concludes      that   Secretary    Carroll     is

responsible for the Constitutional violations against him because

he is responsible for all the employees at DCF and the FCCC.

Plaintiff alleges that nothing was done to protect him at the FCCC

and that Secretary Carroll was ultimately responsible for the

actions of the FCCC staff in his position as Secretary of DCF.              It

appears Plaintiff is attempting to bring claims against Secretary

Carroll based upon his supervisory role over DCF.

     “[S]upervisory officials are not liable under § 1983 for the

unconstitutional   acts     of   their    subordinates   on   the   basis   of



                                    - 4 -
respondeat superior or vicarious liability.” Barr v. Gee, 437 F.

App'x 865, 875 (11th Cir. 2011) (quoting West v. Tillman, 496 F.3d

1321, 1328 (11th Cir. 2007)). To maintain a claim against a

supervisory    defendant,   the    plaintiff      must   allege:        (1)   the

personal involvement of the supervisor in the violation of the

plaintiff's constitutional rights; (2) the existence of either a

custom or policy that resulted in deliberate indifference to the

plaintiff's    constitutional     rights;   (3)    facts   that    support     an

inference that the supervisor directed the unlawful action or

knowingly failed to prevent it; or (4) a history of widespread

abuse   that   put   the    supervisor      on    notice   of      an    alleged

constitutional deprivation that he then failed to correct. See

West, 496 F.3d at 1328–29 (listing factors in context of summary

judgment). A supervisor is not liable under § 1983 for mere

negligence in the training or supervision of his employees. Greason

v. Kemp, 891 F.2d 829, 836–37 (11th Cir. 1990).

     Plaintiff’s Complaint is devoid of any set of facts that

demonstrate that Secretary Carroll was personally involved in the

alleged violation of his constitutional rights.            Nor are there any

facts that would suggest the existence of a custom, policy, or

practice that violated Plaintiff’s constitutional rights.                  There

are also no allegations that Secretary Carroll directed the other

Defendants to violate Plaintiff’s Constitutional rights.                Finally,

there is no allegation of a history of widespread abuse that put



                                   - 5 -
Secretary     Carroll       on        notice    of     any   alleged    constitutional

deprivations against the Plaintiff by members of the FCCC staff.

Consequently,       there        is     no     constitutional       violation   against

Secretary Carroll in his supervisory role as Secretary of DCF.

      To the extent Plaintiff attempts to bring a procedural due

process claim asserting that his FCCC grievance sent to DCF was

not handled properly by Secretary Carroll, Plaintiff fails to state

a claim. Plaintiff does not state that Secretary Carroll reviewed

or   denied   his    grievance.              Instead,    another     official   at    DCF

reviewed and responded to Plaintiff’s grievance.                          The Eleventh

Circuit Court of Appeals has held: “We agree with other circuits

that have decided that a prisoner does not have a constitutionally-

protected liberty interest in an inmate grievance procedure.” Dunn

v. Martin, 178 F. App’x 876, 878 (11th Cir. 2006); Baker v.

Rexroad, 159 F. App’x 61, 62 (11th Cir. 2005); see also Massey v.

Helman, 259 F.3d 641, 647 (7th Cir. 2001) (“[T]he existence of a

prison   grievance      procedure            confers    no   liberty   interest      on   a

prisoner....    A state-created prison grievance procedure is simply

a procedural right and does not confer any substantive right upon

an inmate.”); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he

Constitution creates no entitlement to grievance procedures or

access to any such procedure voluntarily established by a state.”).

Simply   put,   an    FCCC       official's          failure   to   timely   process      a

grievance form, investigate it, or otherwise respond to a grievance



                                             - 6 -
is not actionable under § 1983. Therefore, any attempt to say that

Secretary    Carroll    violated     Plaintiff’s        Constitutional    rights

regarding FCCC grievance procedures do not give rise to a stand-

alone claim under § 1983. See Buckley v. Barlow, 997 F.2d 494, 495

(8th Cir. 1993).       Accepting Plaintiff’s allegations as true and

giving him the benefit of all legitimate inferences as required at

the motion to dismiss stage of review, the Court finds Plaintiff’s

Complaint fails to make a claim against Secretary Carroll.

     Further the Court concludes that “a more carefully drafted

complaint” could not state a claim.              As a general rule, a pro se

plaintiff,   “must     be   given   at   least    one   chance    to   amend   the

complaint before the district court dismisses the action with

prejudice” where a more carefully drafted complaint might state a

claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir.1991) (emphasis

added) overruled in part by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).                    However,

there are two circumstances in which the district court need not

grant leave to amend under Bank: (1) where the plaintiff has

indicated that he does not wish to amend his complaint; and (2)

where a more carefully drafted complaint could not state a claim

and is, therefore, futile. Johnson v. Boyd, 568 F. App'x 719, 723

(11th Cir. 2014) (citing Bank, 928 F.2d at 1112).                As to the first

exception, filing a written motion that sets forth the substance

of a proposed amendment is the proper method to request leave to



                                     - 7 -
amend the complaint. Long v. Satz, 181 F.3d 1275, 1279 (11th Cir.

1999).     As to the second exception, where the issue of futility

is close, we err on the side of generosity to the plaintiff.

O'Halloran v. First Union Nat'l Bank of Fla., 350 F.3d 1197, 1206

(11th Cir. 2003).

      Although no allegations are made against Secretary Carroll in

his   Complaint,    Plaintiff’s        response   suggests     that    Secretary

Carroll    is    liable     for   unspecified     constitutional      violations

because of his position as Secretary of DCF.                    “[S]upervisory

officials are not liable under § 1983 for the unconstitutional

acts of their subordinates on the basis of respondeat superior or

vicarious liability.” Barr, 437 F. App'x at 875.               Plaintiff makes

no allegations that Secretary Carroll was directly involved in

denying his constitutional rights, and his Response indicates

that his    only    claim    against    Secretary    Carroll   is     based   upon

respondeat superior due to his role as director of DCF.                 As such,

amending his Complaint against Secretary Carroll would be futile.

      Accordingly, it is hereby

      ORDERED:

      1.    Defendant’s       Motion     to    Dismiss   Secretary       of    the

Department of Corrections Mike Carroll (Doc. #29) is GRANTED.

      2.    Plaintiff’s      Complaint     against   Secretary      Carroll     is

DISMISSED with prejudice.




                                       - 8 -
     3.   Plaintiff filed a Motion to Suspend Defendant Carroll’s

Motion to Dismiss (Doc. #40) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this    14th    day

of February 2019.




Copies:
All Parties of Record
SA: FTMP-2




                              - 9 -
